    17-01101-scc Doc 30-1 Filed 12/28/18Response
                                           Entered 12/28/18January
                                                 Deadline:  11:10:54     Notice
                                                                   18, 2019      of p.m.
                                                                             at 11:59
        Defendant NYAM LLCs Cross-Motion for  Summary
                                           Reply        Judgment
                                                 Deadline: February Pg  1 of at
                                                                    1, 2019  2 11:59 p.m.
                                                Hearing Date: March 5, 2019 at 2:00 p.m.

 GRIFFIN HAMERSKY LLP
 420 Lexington Avenue, Suite 400
 New York, New York 10170
 Telephone: (646) 998-5580
 Facsimile: (646) 998-8284
 Michael D. Hamersky
 Scott A. Griffin
 Richard K. Milin

 Counsel for Defendant, NYAM, LLC
 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
                                                        :
 In re                                                          :   Chapter 11
                                                        :
 BCBG MAX AZRIA GLOBAL                                          :   Case No. 17-10466 (SCC)
 HOLDINGS, LLC, et al.,                                         :
                                                                :   Jointly Administered
                                                        :
                   Debtors.                                     :
 ---------------------------------------------------------------x
                                                        :
 DAVID MACGREEVEY, in his capacity as                           :
 PLAN ADMINISTRATOR,                                            :   Adv. Pro. No. 17-01101 (SCC)
                                                                :
                   Plaintiff,                                   :
                                                        :
          vs.                                                   :
                                                        :
 NYAM, LLC,                                                     :
                                                        :
                   Defendant.                                   :
 ---------------------------------------------------------------x

                            NOTICE OF DEFENDANT NYAM, LLC’S
                          CROSS-MOTION FOR SUMMARY JUDGMENT

        PLEASE TAKE NOTICE that upon the accompanying: (1) Declaration of Michael D.

Hamersky, dated December 28, 2018, together with the exhibits annexed thereto; (2) Defendant’s

Memorandum Of Law In Opposition To Plaintiff’s Motion For Partial Summary Judgment And In

Support Of Its Cross-Motion For Summary Judgment; and (3) Defendant’s Response to Plaintiff’s

Statement Pursuant to Local Rule 7056-1 of Material Facts as to Which There Are No Genuine
   17-01101-scc Doc 30-1 Filed 12/28/18 Entered 12/28/18 11:10:54 Notice of
       Defendant NYAM LLCs Cross-Motion for Summary Judgment Pg 2 of 2


Issues to Be Tried and Statement Pursuant to Local rule 7056-1 Of Material Facts as to Which There

Are No Genuine Issues to Be Tried In Support of Defendant’s Cross-Motion For Summary

Judgment, by and through their respective counsel, Defendant moves this Court pursuant to Rule 56

of the Federal Rules of Civil Procedure (as incorporated into Rule 7056 of the Federal Rules of

Bankruptcy Procedure) for an order granting Defendant’s Cross-Motion for Summary Judgment

against Plaintiff David Macgreevey in his capacity as Plan Administrator (the “Summary Judgment

Cross-Motion”) and for further relief as the Court deems just and proper.

       PLEASE TAKE FURTHER NOTICE that a hearing on the Summary Judgment Cross-

Motion will be held at a date and time to be determined, before the Honorable Shelley C. Chapman,

United States Bankruptcy Judge, at the United States Bankruptcy Court for the Southern District of

New York, One Bowling Green, New York, New York 10004, Room 623.

Dated: New York, New York
       December 28, 2018
                                             GRIFFIN HAMERSKY LLP

                                             By: /s/ Michael D. Hamersky
                                             Michael D. Hamersky
                                             Scott A. Griffin
                                             Richard K. Milin
                                             420 Lexington Ave, Suite 400
                                             New York, New York 10170
                                             Telephone: (646) 998-5580
                                             Facsimile: (646) 998-5574

                                             Counsel for Defendant, NYAM, LLC




                                                 2
